Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 13, and 20 is the inclusion of the limitation, " receiving, from the user, a selection of a feedback category from among the one or more feedback categories; generating a feedback candidate based upon the feedback and the selected feedback category, the feedback candidate being indicative of a potential change in one or more of the training data and the domain-specific content based upon the feedback; presenting the feedback candidate to at least one reviewer; and receiving an approval decision for the feedback candidate from the at least one reviewer." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 13, and 20.

Hedayat (US 20090307159 A1) discloses “initial question being received by the computing facility from the user.  The user may then be provided with a dialog consisting of questions from the computing facility and answers provided by the user.  The computing facility may then provide a decision to the user based on the dialog and pertaining to the initial question, such as a recommendation, a diagnosis, a conclusion, advice, and the like.  In embodiments, future questions and decisions provided by the computing facility may be improved through feedback provided by the user.  In embodiments, the present invention may be utilized in conjunction with a third-party application.”(abstract).


Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-4, 6-12, 14-16, and 18-19 depending on claims 1 and 13 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177